Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 8-9, 14-15, 23, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (EP 0311296 A1) of a first embodiment shown in Fig. 14.
In regard to claims 1, 9, and 25-26, Gray discloses an assembly comprising: 
a pipe (Fig. 14, 21) configured to be connected to a drain network (Fig. 14, 21 can be connected to a drain network of pipes);
a joint device including a structural tube (Fig. 14, 23) made of a rigid material (In 1:9-27 discloses the coupling is made of plastics which is at least a rigid material capable of rigidly retaining a sealing ring 29 and a pipe 21) and providing structural integrity to the joint device (Fig. 14, 23 provides structural integrity by joining the sealing ring at 33, pipe 21, and another pipe better shown in Fig. 3 at 20), the structural tube 
an annular seal (Figs. 13 and 14, seal 29) of resilient sealing material (Figs. 13 and 14, lips 33 deflect as a pipe is inserted better shown in Fig. 3 at 20 and therefore the seal is made of resilient material capable of resiliently deforming to grip on the outer surface of the pipe 20) integrally and inseparably connected to an inner diameter of an upper portion of the structural tube (Fig. 14, upper portion at 36 of 23 and in 3:58 and 4:1-8 discloses the use of adhesive or other bonding of the sealing ring to 23 and therefore the sealing ring 29 is integrally and inseparably connected to 23 at an inner diameter of 23) to define at least an inner surface of a portion of the drain passage of the joint device (Fig. 14, the bore of sealing ring 29 defines an inner surface of the passage), the annular seal having inner diametrical dimensions (Fig. 14) configured for sealing engagement with a tailpiece (Figs. 3 and 14, the embodiment relied upon is shown in Fig. 14, however, does not show pipe 20 inserted and is better shown using Fig. 3 of the pipe 20 which is at least a tailpiece) slid downwardly into engagement with the joint device (Figs. 3 and 14, 20 is slide into engagement with the sealing ring 29 and extends within 21), an inner diameter of the bottom portion of the structural tube being larger than an outer diameter of a portion of the tailpiece engaged with the joint device and larger than the outer diameter of the pipe (Figs. 3 and 14, inner diameter of the indicated bottom portion of 23 is larger than the outer diameter of 20 and larger than the outer diameter of 21); 

wherein the pipe and the bottom portion having a constant outer diameter (Fig. 14, outer diameter at 25 of 21 is constant) and a constant inner diameter (Fig. 14, inner diameter of the groove at 26 is constant), respectively, all along the direct complementary abutment sealing engagement with said joint device (Fig. 14, at 25 and 26 is a direct complementary abutment sealing engagement having constant diameters). 
Claims 2 and 15, Gray discloses the assembly according to claims 1 and 9, and the inner surface defined by the annular seal comprises annular ribs (Fig. 14, 33). 
Claim 3, Gray discloses the assembly according to claim 1, and the inner surface of the upper portion of the structural tube has the annular seal (Fig. 14, inner surface of 23 has the sealing ring 29), and the inner surface of the bottom portion of the structural tube is without the annular seal (Fig. 14, indicated bottom portion of 23 is without the sealing ring 29). 
Claim 4, Gray discloses the assembly according to claim 3, wherein an inner diameter of the drain passage is larger at the bottom portion than at the upper portion (Fig. 14, diameter at 25 and 26 is larger than a diameter at the indicated upper portion that has the sealing ring 29), and wherein the inner diameter of the bottom portion of the  indicated bottom portion of 23 has an inner diameter larger than the outer diameter of 21 which allows 21 inserted into 23). 
Claim 5, Gray discloses the assembly according to claim 1, and the annular seal completely encapsulates the upper portion of the structural tube (Fig. 14, sealing ring 29 completely encapsulates a surface at the indicated upper portion at 36 which is equivalent to the applicant’s invention shown in Fig. 2 where the seal 14 abuts an entire axial surface of an upper portion of 11).
Claims 8 and 14, Gray discloses the assembly according to claim 1, and the annular seal is an over-mold annular seal connected to the structural tube or the annular seal is over-molded onto the structural tube (Fig. 14 and in 1:53-55 and 2:1-19 discloses the sealing ring can be co-moulded with 23 or adhesively bonded).
Gray does not expressly disclose the sealing ring is over-molded, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “over-molded” does not impart a physical limitation which differentiates over the prior art, therefore the co-moulded or adhesively bonded sealing ring 29 of Gray is considered as reading on the limitation "over-molded". 
Claim 23, Gray discloses the assembly according to claim 1, and the assembly is a single component interfacing the tailpiece to the pipe of the drain network (Fig. 14 and . 

Claims 1, 3-5, 8-9, 14, 23, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (EP 0311296 A1) of a second embodiment shown in Figs. 15-17.
In regard to claims 1, 9, and 25-26, Gray discloses an assembly comprising: 
a pipe (Fig. 16, 21) configured to be connected to a drain network (Fig. 16, 21 can be connected to a drain network of pipes);
a joint device including a structural tube (Fig. 16, 23) made of a rigid material (In 1:9-27 discloses the coupling is made of plastics which is at least a rigid material capable of rigidly retaining a sealing ring 29 and a pipe 21) and providing structural integrity to the joint device (Fig. 17, 23 provides structural integrity by joining the sealing ring at 33, pipe 21, and pipe 20), the structural tube defining at least part of a drain passage of the joint device (Fig. 16), a bottom portion (Fig. 14, groove at 26 is at least a bottom portion that receives 25) of the structural tube having diametrical dimensions for direct complementary abutment sealing engagement with the pipe (Fig. 16, at the flange of 21 that fits into 23); andReply to Office Action of March 27, 2019
an annular seal (Fig. 16, seal 29) of resilient sealing material (Figs. 16 and 17, lips 33 deflect as a pipe 20 is inserted and therefore the seal is made of resilient material capable of resiliently deforming to grip on the outer surface of the pipe 20) integrally and inseparably connected to an inner diameter of an upper portion of the 
the tailpiece having an outer diameter sized for penetrating the drain passage (Fig. 17, 20 has an outer diameter that penetrates the drain passage defined by the bore of 21) and for sealing engagement with the annular seal when slid into engagement with the joint device (Fig. 17, 20 sealing engage with seal 29), the outer diameter of the tailpiece being smaller than an inner diameter of the pipe of the drain network (Fig. 17, 20 extends within 21 and therefore has an outer diameter smaller than the inner diameter of 21); and
wherein the pipe and the bottom portion having a constant outer diameter (Fig. 16, outer diameter at the flange of 21 is constant and the indicated bottom portion has a constant outer diameter) and a constant inner diameter (Fig. 16, 21 has at least a 
Claim 3, Gray discloses the assembly according to claim 1, and the inner surface of the upper portion of the structural tube has the annular seal (Fig. 16, inner surface of 23 has the sealing ring 29), and the inner surface of the bottom portion of the structural tube is without the annular seal (Fig. 16, indicated bottom portion of 23 is without the sealing ring 29). 
Claim 4, Gray discloses the assembly according to claim 3, wherein an inner diameter of the drain passage is larger at the bottom portion than at the upper portion (Fig. 16, diameter at 25 and 26 is larger than a diameter at the indicated upper portion that has the sealing ring 29), and wherein the inner diameter of the bottom portion of the structural tube is larger than the outer diameter of the pipe (Fig. 16, indicated bottom portion of 23 has an inner diameter larger than the outer diameter of 21 which allows 21 inserted into 23). 
Claim 5, Gray discloses the assembly according to claim 1, and the annular seal completely encapsulates the upper portion of the structural tube (Fig. 17, sealing ring 29 completely encapsulates a surface at the indicated upper portion at 36 which is equivalent to the applicant’s invention shown in Fig. 2 where the seal 14 abuts an entire axial surface of an upper portion of 11).
Claims 8 and 14, Gray discloses the assembly according to claim 1, and the annular seal is an over-mold annular seal connected to the structural tube or the annular seal is over-molded onto the structural tube (Fig. 16 and in 1:53-55 and 2:1-19 discloses the sealing ring can be co-moulded with 23 or adhesively bonded).
Gray does not expressly disclose the sealing ring is over-molded, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “over-molded” does not impart a physical limitation which differentiates over the prior art, therefore the co-moulded or adhesively bonded sealing ring 29 of Gray is considered as reading on the limitation "over-molded". 
Claim 23, Gray discloses the assembly according to claim 1, and the assembly is a single component interfacing the tailpiece to the pipe of the drain network (Figs. 16-17 and in 1:53-55 and 2:1-19 and 3:58 and 4:1-8 discloses the sealing ring can be co-moulded or adhesively bonded to 23 and therefore forming a single component interfacing with pipe 20). 
Claim 27, Gray discloses the assembly according to claim 1, wherein the direct complementary abutment sealing engagement between the pipe and the joint device extends along a majority of a depth of insertion of the pipe in the joint device (Fig. 16, the flange of 21 that inserts into 23 extends along a majority of the depth of insertion of 21).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over the first embodiment of Gray (EP 0311296 A1) shown in Fig. 14. 
The first embodiment of Gray discloses the assembly according to claim 1, wherein the direct complementary abutment sealing engagement between the pipe and the joint device extends along a depth of insertion of the pipe in the joint device (Fig. 14, indicated direct complementary abutment sealing engagement at 25 and 26 extends along a depth of insertion of 21 into 23) but does not expressly disclose extending a majority of the depth of insertion.
It has been held that a change of shape is obvious absent persuasive evidence.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). Therefore, absent persuasive evidence that the claimed the direct complementary abutment sealing engagement extending a majority of a depth of insertion was .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the first and second embodiments of Gray (EP 0311296 A1) in view of Carwile (US 6,519,784).
Gray discloses the assembly according to claim 1, but does not expressly disclose the structural tube is made of polyvinyl chloride or acrylonitrile butadiene styrene.
In the related field of plastic couplings, Carwile teaches a structural tube made of ABS plastic (Fig. 4, pipe 10 in 4:1-11 discloses pipe 10 can be made of ABS which is a rigid material).
It would have been obvious to have modified the tube material of Gray to include a rigid material such as ABS plastic in order to have the advantage of a reliable material approved by industry standards as taught by Carwile in 4:1-11. 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 1-15, 23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mcleod et al. (CA 2,813,010 A1 hereinafter “Mcleod”) in view of Carwile (US 6,519,784) and further in view of McKenzie (US 2009/0295102).
Claims 1, 7-9, 14, and 25-26, Mcleod discloses an assembly comprising: 
a pipe (Fig. 3, pipe 16 abuts 14) configured to be connected to a drain network (Fig. 3);
a joint device including a structural tube (Fig. 3, 14) and providing structural integrity to the joint device, the structural tube defining at least part of a drain passage of the joint device (Fig. 3), a bottom portion (Fig. 3 and see image below) of the structural tube having diametrical dimensions for direct complementary abutment sealing engagement with the pipe (Fig. 2); andReply to Office Action of March 27, 2019
an annular seal of resilient sealing material (Fig. 3, 15 in [0021] discloses the seal 15 has features with slightly less than the diameter of the pipe 7 to effectively create a seal and therefore the seal is made of resilient sealing material in order to deform and grip the pipe 7 and further support in [0023] discloses the seal 15 can be made of a plurality of materials with consideration of flexibility, coating, resistance, and durability) integrally connected to an inner diameter of an upper portion (Fig. 3, surface of the flange of 14 that abuts 15 and the threaded portion of 14 and therefore integrally connected to an diameter of an upper portion of the structural tube) of the structural tube to define at least an inner surface (Fig. 3, [inner surface portion of 15 where 7 passes]) of a portion of the drain passage of the joint device (Fig. 3), the annular seal having inner diametrical dimensions (Fig. 3) configured for sealing engagement with a tailpiece (Fig. 2, 7) slid downwardly into engagement with the joint device (Figs. 2-3), an inner diameter of the bottom portion of the structural tube being larger than an outer diameter of a portion of the tailpiece engaged with the joint device and larger than the outer diameter of the pipe (See image below, indicated bottom portion has an inner 
a tailpiece having an outer diameter sized for penetrating the drain passage (Fig. 1, 7) and for sealing engagement with the annular seal when slid into engagement with the joint device (Fig. 1, 7 seals against 15), the outer diameter of the tailpiece being smaller than an inner diameter of the pipe of the drain network (See image below, outer diameter of the tailpiece is smaller than the inner diameter of the pipe such that it can extend within the pipe); and 
wherein the pipe and the bottom portion having a constant outer diameter (Fig. 3, the outer diameter of 16 that abuts 14 is constant) and a constant inner diameter (See image below, indicated bottom portion has a constant inner diameter abutting pipe 16), respectively, all along the direct complementary abutment sealing engagement with said joint device (See image below). 

    PNG
    media_image1.png
    622
    755
    media_image1.png
    Greyscale


In the related field of drain couplings, Carwile teaches a structural tube made of ABS plastic (Fig. 4, pipe 10 in 4:1-11 discloses pipe 10 can be made of ABS which is a rigid material).
It would have been obvious to have modified the tube material of Mcleod to include a rigid material such as ABS plastic in order to have the advantage of a reliable material approved by industry standards as taught by Carwile in 4:1-11. 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In the related field of drain couplings, McKenzie teaches an over-mold seal for a drain coupling (Fig. 1, over-mold seal 2).
It would have been obvious to have modified the seal of Mcleod to be over-molded on the structural tube in order to have the advantage of ease of assembly and reduced manufacturing cost as taught by McKenzie in [0002].
Claims 2 and 15, Mcleod, Carwile, and McKenzie discloses the assembly according to claims 1 and 9, and Mcleod further discloses the inner surface defined by the annular seal comprises annular ribs (Fig. 4, 19 and 20). 
Claim 3, Mcleod, Carwile, and McKenzie discloses the assembly according to claim 1, and Mcleod further discloses the inner surface of the upper portion of the structural tube has the annular seal (Fig. 3, [threaded portion of 14]), and the inner 
Claim 4, Mcleod, Carwile, and McKenzie discloses the assembly according to claim 3, and Mcleod further discloses an inner diameter of the drain passage is larger at said bottom portion than at said upper portion (See image below). 

    PNG
    media_image2.png
    408
    601
    media_image2.png
    Greyscale

Claim 5, Mcleod, Carwile, and McKenzie discloses the assembly according to claim 1, and Mcleod further discloses the annular seal completely encapsulates the upper portion of the structural tube (See image below). 

    PNG
    media_image3.png
    428
    486
    media_image3.png
    Greyscale

Claim 6, Mcleod, Carwile, and McKenzie discloses the assembly according to claim 1, and Mcleod further discloses the structural tube further comprises an inwardly projecting flange (Fig. 3, [between the upper and bottom portion of 14 has an inwardly projecting flange where the lower surface of 15 touches]) spaced apart from a bottom edge thereof (Fig. 3). 
Claim 10, Mcleod, Carwile, and McKenzie discloses the assembly according to claim 9, and Mcleod further discloses a drain base (Fig. 2, 10) having a support portion (Fig. 1, [outwardly projecting flange of 11]) for being attached to a periphery of a drain hole (Fig. 1), a tube portion (Fig. 1, 11) for receiving and supporting the joint device and blocking the joint device from moving downwardly (Fig. 1). 
Claim 11, Mcleod, Carwile, and McKenzie discloses the assembly according to claim 10, and Mcleod further discloses the tube portion has an inwardly projecting flange (Fig. 1, [11 has an inwardly projecting flange that supports at 13]) for supporting the joint device. 
Claim 12, Mcleod, Carwile, and McKenzie discloses the assembly according to claim 10, and Mcleod further discloses a cover (Fig. 3, 13) secured to the drain base, the cover abutting against the joint device to block the joint device from moving upwardly (Fig. 1, [13 pushes the joint device downward]). 
Claim 13, Mcleod, Carwile, and McKenzie discloses the assembly according to claim 12, and Mcleod further discloses the cover is funnel-shaped (Fig. 1, [see 13]), whereas the tube portion has a countersink (Fig. 1, [see 11]). 
Claim 23, Mcleod, Carwile, and McKenzie discloses the assembly according to claim 1, and Mcleod in view of McKenzie further discloses the assembly is a single 
Claim 27, Mcleod, Carwile, and McKenzie discloses the assembly according to claim 1, wherein the direct complementary abutment sealing engagement between the pipe and the joint device extends along a majority of a depth of insertion of the pipe in the joint device (Fig. 3, indicated direct complementary abutment sealing engagement between 16 and 14 extends along a majority of the depth of 16 inserted into 14).

Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the snap-action of 25 and 26 of the prior art Gray does not meet the limitation of “sealing” as required by claims 1 and 9, however, the Examiner disagrees because a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. In this case, claims 1 and 9 recite “for direct complementary abutment sealing engagement with said pipe” and “for complementary sealing 
In response to applicant’s arguments that McLeod fails to teach the “annular seal…integrally and inseparably connected to an inner diameter of an upper portion of the structural tube” as required by claims 1 and 9 and would be against the principle operation of McLeod, however, the Examiner disagrees because the applicant’s arguments are against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection was based on McLeod in view of Carwile and McKenzie for claims 1 and 9 and the applicant attempts to argue only against McLeod for failing to teach claims 1 and 9. Therefore, the applicant’s arguments are unpersuasive.
In response to the affidavit filed on 03/15/2022, the inventor Miguel Castellote was asked the question “Do items 21 and 24…of Gray…all along their complementary abutment sealing engagement?” and answered “no”, however, the Examiner disagrees because claims 1 and 9 recite “the structural tube having diametrical dimensions for direct complementary abutment sealing engagement” and “the structural tube having diametrical dimensions for complementary sealing engagement” in lines 5 and 4-5 respectively, which does not require the entire inserted portion of 21 of Gray to be the .
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679